UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6852


LOUIS FULLER, JR., a/k/a Lewis Fuller,

                  Petitioner - Appellant,

             v.

MICHAEL MCCALL, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.     Henry M. Herlong, Jr., Senior
District Judge. (4:09-cv-00036-HMH)


Submitted:    August 20, 2009                 Decided:    August 27, 2009


Before WILKINSON and      MICHAEL,    Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Louis Fuller, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Louis       Fuller,     Jr.,    seeks        to     appeal     the     district

court’s     order     accepting      the     recommendation           of    the    magistrate

judge and dismissing as successive his 28 U.S.C. § 2254 (2006)

petition.           The   magistrate       judge    recommended            that    relief   be

denied and advised Fuller that failure to file timely, specific

objections to this recommendation could waive appellate review

of    a    district       court     order    based     upon        the     recommendation.

Despite this warning, Fuller failed to object specifically to

the magistrate judge’s recommendation.

              The     timely       filing     of     specific         objections       to    a

magistrate        judge’s     recommendation          is        necessary     to     preserve

appellate review of the substance of that recommendation when

the       parties     have     been     warned        of        the      consequences       of

noncompliance.            Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                               Fuller

has waived appellate review by failing to timely file specific

objections after receiving proper notice.                         Accordingly, we deny

a certificate of appealability and dismiss the appeal.

              We dispense with oral argument because the facts and

legal      contentions       are    adequately      presented         in    the     materials

before      the   court     and    argument       would     not    aid     the     decisional

process.

                                                                                    DISMISSED

                                              2